The Honorable John A. Eason State Representative 333 Lee 236 Marianna, AR 72360
Dear Representative Eason:
I am writing in response to your request that I reconsider Ark. Op. Att'y Gen. No. 2002-347, in which my immediate predecessor declined to address your questions regarding a deputy prosecuting attorney's supposed conflict of interests in representing certain criminal defendants in the First Judicial District.
As my predecessor rightly noted, any objection your constituent might have to a public defender's representation of a criminal defendant in a particular case should be directed to the court. As he further rightly noted, if it has been the practice in Lee County Circuit Court to allow the city attorney's employee in private practice to represent criminal defendants in actions prosecuted by his boss, any ethical objection to that practice should be directed to the Supreme Court Committee on Professional Conduct, not to this office. I am consequently not inclined to elaborate on my predecessor's opinion.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh